Citation Nr: 1648291	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  06-20 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected disability.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

3.  Entitlement to non-service connected disability pension.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1988 to May 1989 and from March 1991 to July 1996.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which, in pertinent part, denied entitlement to service connection for a back condition and non-service connected pension, and an August 2011 rating decision of the RO in Wichita, Kansas, which denied entitlement to a TDIU.  

These matters were previously before the Board in July 2009, March 2013, and January 2016, when they were remanded for additional development.  

The issue of entitlement to service connection for an acquired psychiatric disorder has been raised by the record in an April 2016 statement, but it has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The issue of entitlement to non-service connected pension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran has had a current diagnosis of chronic lumbar strain at any time during the pendency of this appeal.  

2.  The preponderance of the evidence is against a finding that the Veteran's back disability, diagnosed as degenerative disc disease and degenerative joint disease, was compensably disabling within a year of separation from active service; that it initially manifested in service or is otherwise etiologically related to active military service; or that it was caused or aggravated by a service-connected disability.  

3.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the Veteran's back disability, diagnosed as degenerative disc disease and degenerative joint disease, have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).  

2.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Compliance

The Board previously remanded the Veteran's claims for additional development in July 2009, March 2013, and January 2016.  In July 2009, the Board remanded the Veteran's claim for service connection for initial review of evidence by the RO.  The requested action was taken, and a supplemental statement of the case (SSOC) was issued in May 2011.  

In March 2013, the Board remanded the Veteran's service connection claim to obtain a medical opinion that addressed secondary service connection as well as the Veteran's reported lay history of back injuries during service.  The Veteran's TDIU claim was remanded due to it being inextricably intertwined with the Veteran's pending claim for service connection for a back disability.  The Veteran was afforded a VA back examination in June 2013.  

In the Board's January 2016 remand, it remanded the Veteran's service connection claim to obtain a supplemental medical opinion, as it was unclear from the examination report whether the Veteran had a diagnosis of lumbar strain that was related to service, and the June 2013 examination report did not provide an adequate opinion regarding secondary service connection.  The Veteran's TDIU claim was remanded due to it being inextricably intertwined with the Veteran's back claim.  

Following the Board's remand, the Veteran was afforded a VA back examination in February 2016.  As will be explained further below, the examiner conducted an examination and interview of the Veteran, and pursuant to the Board's prior remand instructions, the examiner offered clarification regarding the Veteran's current diagnosis and opinions as to the etiology of his claimed disability.  Further, the examination report is fully adequate.  The AOJ subsequently readjudicated the Veteran's claims in a March 2016 SSOC.  Thus, the Board finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (providing that the Board errs as a matter of law when it fails to ensure compliance with its prior remand instructions).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

With respect to the Veteran's service connection claim, the RO provided pre-adjudication notice, by letter, in September 2004.  The RO also provided written pre-adjudication notice regarding the Veteran's TDIU claim in February 2011.  Thus, the Board finds that with respect to the Veteran's claims for service connection and for a TDIU, VA has fulfilled its duty to notify the Veteran.  

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  Available service treatment records, post-service medical treatment records, and lay statements have been associated with the record.  

With respect to service treatment records, the Board notes that service treatment records pertaining to the Veteran's second period of service were associated with the claims file in July 1996.  In December 1996, the RO received notification that additional service treatment records were unavailable.  The RO sent the Veteran a letter in December 1996 requesting that he send VA copies of any service treatment records in his possession, and the Veteran responded later that month by sending copies of service treatment records that were duplicative of service treatment records already in VA's possession.  In light of this background, the Board finds that there is no further duty to attempt to obtain additional service treatment records.  

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to decide a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Since filing his claim for service connection in August 2004, the Veteran was afforded VA back examinations in July 2012, June 2013, and February 2016.  Similarly, since filing his claim for a TDIU, the Veteran has been afforded several VA examinations pertaining to his service-connected disabilities in April 2011, July 2012, June 2013, and February 2016.  Particularly when considered as a whole, a review of the examination reports indicates that the examiners reviewed the Veteran's service and post-service medical records, conducted an examination of the Veteran, and offered medical opinions based on examination of the Veteran, his medical history, and relevant medical reports.  The examination reports of record are therefore thorough and adequate, and an additional medical examination or opinion is not necessary to decide the instant claims for service connection or for a TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'").  

As the Veteran has not identified any additional relevant evidence concerning his claims for service connection or for a TDIU, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

III.  Entitlement to Service Connection

	Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered, or disease contracted, in the line of duty, or for aggravation of a preexisting injury or disease incurred in the line of duty during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting from disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (stating that when service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition).  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Determinations regarding service connection are based on a review of all of the evidence of record, including pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  Under certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When considering evidence and determining its probative value, VA considers both the competency and the credibility of the witness.  See Layno, 6 Vet. App. at 469 (providing that "competency" is a "legal concept determining whether testimony may be heard and considered by the trier or fact" and that "credibility" is a "factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

To deny a claim for benefits on its merits, the preponderance of the evidence must be against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) ("A veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' to prevail.").  

	Factual Background

The Veteran contends that he is entitled to service connection for a back disability.  As reflected in an August 2004 statement, the Veteran maintains that he injured his back during service in 1989 or 1990 when he was crushed by large tent poles that fell on top of him as he was trying to load them into a truck, and that his back condition was aggravated during a car accident in Italy in 1993.  In the alternative, as provided in the Veteran's July 2006 VA Form 9 and a November 2015 brief from the Veteran's representative, the Veteran contends that his claimed back disability was caused or aggravated by his service-connected left knee disability, fibromyalgia, and/or chronic fatigue syndrome.  

In both a February 1991medical prescreening form and report of medical history on entrance into the Veteran's second period of active service, the Veteran denied a history of back trouble or pain.  In a corresponding report of medical examination, the Veteran's spine and other musculoskeletal system was clinically evaluated as normal.  

In a DOD medical examination review board report of medical examination dated in January 1994, the Veteran's spine and other musculoskeletal system continued to be clinically evaluated as normal.  

A May 1994 service treatment record regarding joint pains notes that the Veteran injured both knees and had pain in his shoulders, elbows, wrists, knees, right big toe, and ankle.  The assessment was polyarthritis joint pain, etiology unknown.  

As reflected in a November 1995 report, the Veteran was referred to the physical evaluation board due to ongoing problems with his left knee that began in late 1993, including symptomatic internal derangement of the left knee.  The Veteran was unable to participate in vigorous activity, run, or participate in sports involving the lower extremities.  

An October 1995 letter to the evaluation board from Staff Sergeant C. Rose noted that the Veteran's physical problems had limited his ability to perform duties such as periodically lifting and carrying heavy pieces of equipment over 150 pounds.  Staff Sergeant Rose noted that he did not call on the Veteran to perform such duties due to a fear that he would drop equipment due to pain.  

In an undated letter to the evaluation board from Sergeant J. McClure, he noted that the Veteran was unable to carry heavy objects without experiencing considerable pain.  Neither this letter nor the letter from C. Rose refers to a particular condition or notes anything specific pertaining to the Veteran's back.  

In an undated memorandum from the Veteran that appears to be associated with his physical evaluation board proceedings, the Veteran described that since returning from Turkey and Iraq in 1992, he experienced significant pain in the joints of his left wrist and arm, legs, hips, ankles, and shoulders, and he reported that he also experienced swelling, a grinding sensation, and a popping sensation when he moved.  He also described how left knee pain began in late 1993 or early 1994.  

In a January 1996 report of medical history, the Veteran denied a history of recurrent back pain, and he denied a history of bone, joint, or other deformity.  The Veteran indicated that he did not know whether he had a history of arthritis, rheumatism, or bursitis.  In a corresponding report of medical examination, his spine and other musculoskeletal system was clinically evaluated as normal.  

An April 1996 physical evaluation board proceeding form indicates that the Veteran was found to be physically unfit to satisfactorily perform his duties due to left knee pain with torn medial meniscus.  

Following service, a May 1997 VA joints examination indicates that the Veteran reported pain, locking, and popping associated with his knees, ankles, elbows, shoulders, and left wrist.  The Veteran reported that the onset of these symptoms began in 1992 when he returned from Turkey.  The Veteran was diagnosed with subjective pain in multiple joints.  

At a March 2007 VA primary care treatment, the Veteran complained of low back and neck pain that had been present for fifteen years but had exacerbated over the two weeks prior.  The Veteran reported that upon lifting something, he experienced severe pain in his back that radiated to his left lower extremity.  He spent the rest of the day lying on the floor.  On physical examination, the Veteran's spine was nontender, there was no flank tenderness, and a straight leg raise test was positive.  The assessments included cervical and lumbar spine pain with recent exacerbation, continue over-the-counter Aleve.  An X-ray of the Veteran's low back was ordered, which showed normal architectural alignment with preserved height and intervertebral disc spaces, no evidence of acute traumatic changes, and no evidence of spondylosis or spondylolisthesis.  The surrounding soft tissue was unremarkable.  The impression was normal study.  

The Veteran was also referred to physical therapy.  A March 2007 VA physical therapy record notes that the Veteran's past medical history included reports of injuring his low back in 1989 when loading tents onto a truck, in addition to reports of two motor vehicle accidents in service that aggravated his back pain.  The Veteran reported that in or around January 2007, the twisted his back reaching for his children and immediately experienced back pain radiating into his bilateral lower extremities.  He stated that he experienced severe pain for weeks.  

An October 2011 VA primary care treatment notes that the Veteran complained of chronic back pain.  His gait was stiff and moderately antalgic, and there was decreased range of motion (ROM) of the back in all planes.  The assessments included lower back pain, and the treating provider entered orders for X-rays and physical therapy.  

A January 2012 VA MRI report of the lumbar spine included findings of mild degenerative osteoarthritis of the lumbar spine and mild abnormal signal intensity of the superior endplate of L5 due to degenerative osteoarthritis.  Vertebral heights, signal intensities, and alignment were otherwise unremarkable.  The impressions were disc bulging from L3 to S1, disc protrusion at L4-L5, mild degree spinal canal stenosis, and patent neural foramina.  

The Veteran was afforded a VA back examination in July 2012.  The Veteran reported that he injured his back during service in or around 1990 when he was crushed by tents and that he saw a health care provider, who performed X-rays, and nothing was broken.  He detailed that his back bothered him off and on, but it worsened after the car accident in Europe in 1993, during which he twisted his back.  The examiner gave a current diagnosis of degenerative disc disease of the lumbar spine and opined that the condition was less likely than not due to his service-connected left knee disability.  The examiner reasoned that on examination, there was no antalgic gait, and he was able to walk heel to toe, on his heels, and on his toes.  The examiner also opined that the Veteran's condition was not aggravated by his service-connected left knee disability because although his knee gave out occasionally, there was no antalgic gait that would affect his back and aggravate it.  The examiner cited to a medical article that provided that pain does not inhibit normal motion directly, but that deformity and weakness may result from one's attempts to attenuate pain through gait modification.  

The Veteran was afforded another VA back examination in June 2013.  The examiner gave current diagnoses of lumbar degenerative disc disease and degenerative joint disease, with an onset date of 2011.  The examiner noted the Veteran's reports of being crushed by tent poles in or around 1990 and that he has experienced chronic, daily back pain ever since.  The examiner also noted that the Veteran reported two in-service motor vehicle accidents that aggravated his low back pain; one in 1992 or 1993, and one in 1994.  

The examiner opined that it was less likely than not that the Veteran's disability had its onset during, or was otherwise caused by, his active service.  She noted that the Veteran's available service treatment records did not contain X-ray reports of the spine; however, neither degenerative joint disease nor degenerative disc disease were evident in the Veteran's first VAMC lumbar spine X-rays dated in 2007, which were obtained based on his complaint of chronic low back pain with left lower extremity radiculopathy.  The examiner provided that there was no objective evidence of radiculopathy based on physical examination despite the Veteran's report of left leg numbness and right leg pain.  The examiner referenced October 2011 X-rays showing arthritis, levoscoliosis, and degenerative disc disease at L4-S1, in addition to the January 2012 MRI, which showed degenerative disc disease at L3-S1 without spinal stenosis and with hypertrophic facets.  

According to the examiner, forces occurring at the time of the Veteran's claimed injury in 1990 that would have led to radiographic changes evident in 2011 would more likely than not have been evident radiographically in 2007 if that incident led to the Veteran's current arthritis and disc disease.  The examiner provided that based on her experience, which included reviewing hundreds of spine X-rays and MRIs pertaining to Veterans twenty years younger than the Veteran, extreme injuries that can produce early degenerative facet and disc changes in young spines are apparent on the types of radiographic imaging that was used on the Veteran.  As such, the examiner concluded that the Veteran's degenerative disc and joint disease did not begin until sometime between 2007 and 2011.  

The examiner added that her opinion did not preclude an opinion regarding lumbar spine strain.  The examiner noted that based on the Veteran's lay evidence, it was more likely than not that the Veteran's spine strain occurred at the time of his reported injury in 1990 and likely recurred in 1993 and 1994 as stated by the Veteran.  

The examiner also opined that the Veteran's back disability was due to chronic fatigue syndrome or fibromyalgia.  However, as noted in the June 2016 Board remand, the examiner primarily focused on explaining why she believed that the Veteran did not have chronic fatigue syndrome or fibromyalgia.  She also did not provide a rationale as to why the chronic fatigue syndrome did not cause or aggravate the Veteran's back disability.  

The Veteran was afforded another VA back examination in February 2016.  The Veteran described his current back pain as daily middle- and lower-back soft tissue pain that was aggravated by prolonged sitting and standing.  The examiner referenced the Veteran's reports of in-service back injuries and the fact that the Veteran denied any back pain during enlistment and physical examinations in 1991 and 1996.  The examiner noted that the Veteran was diagnosed with polyarthritis in 1994, which was associated with knee, elbow, and ankle pain; there was no mention of back pain in the service treatment record.  The examiner also wrote that there was no record of treatment after discharge from service until 2007, when the Veteran was diagnosed with acute lumbar strain from a twisting injury while playing with his children.  The examiner referenced the normal X-ray dated in 2007, as well as the 2011 X-ray showing degenerative disc disease and degenerative joint disease of the lumbar spine.  

The examiner indicated that the Veteran had an acute incident lumbar strain in 2007 after twisting his back while playing with his children.  However, there was no current diagnosis of chronic lumbar strain based on physical examination of the Veteran and review of his service- and post-service medical records, which showed no support for any chronic lumbar strains concerns or patterns prior to 2007.  The examiner provided that the Veteran's current diagnoses were lumbar degenerative disc disease and degenerative joint disease, and that his current pain and limited range of motion were secondary to these conditions.  

The examiner opined that it was less likely than not that the Veteran's degenerative disc disease, degenerative joint disease, or acute lumbar strain were due to his service-connected chronic fatigue syndrome and/or fibromyalgia.  With respect to lumbar strain, the examiner stressed that it appeared to be an acute incident after twisting his back, and there was no evidence to suggest that acute lumbar strain was caused by chronic fatigue syndrome or fibromyalgia.  The examiner also provided that there was no radiologic evidence describing chronic fatigue syndrome or fibromyalgia as being an etiology for the conditions of degenerative disc or joint disease.  

The examiner also opined that it was less likely than not that the Veteran's acute lumbar strain, or his degenerative joint and disc disease, were aggravated by chronic fatigue syndrome or fibromyalgia.  With respect to lumbar strain, the examiner provided that it was an acute condition that resolved in 2007 and that there was no current diagnosis or consistently recurrent condition that had been established in the Veteran's medical records.  As for the Veteran's degenerative disc and joint disease, the examiner noted that there did appear to be progression in the Veteran's symptoms from 2011 to the time of the examination; however, the Veteran's symptoms of daily middle- to lower-back soft tissue pain are commonly seen in lower back degenerative disc and joint disease, and represent the natural progression of the degenerative condition.  The examiner added that the Veteran's symptoms were improved with rest and over-the-counter Aleve, which is consistent with back symptoms for degenerative disc and joint disease.  The examiner provided that the Veteran's medical records did not implicate that his degenerative joint and disc disease was aggravated beyond its natural progression by chronic fatigue syndrome or fibromyalgia, and highlighted that the Veteran has not required any aggressive medical attention, surgeries, intense therapy, or pharmacotherapies for his degenerative disc and joint disease that would suggest an abnormal progression of degenerative disc and joint disease.  

	Analysis

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within a year after separation from active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a)(1), 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  Where, as here, the record does not contain any evidence of arthritis involving the low back within one year of separation from service, service connection on a presumptive basis is not warranted.  Although the Veteran has pointed to a May 1994 assessment of polyarthritis joint pain as evidence of arthritis being diagnosed during service, a review of the treatment record shows that this assessment pertained to pain in the Veteran's shoulders, elbows, wrists, knees, right big toe, and ankle.  As noted by the June 2016 VA examiner, there is no notation regarding the Veteran's back in this treatment record.  Moreover, there was no documented arthritis in a 2007 X-ray of the Veteran's back.  Accordingly, the Veteran is not entitled to service connection for arthritis of the back on a presumptive basis.  

To establish service connection on a direct basis, there must be evidence of a current disability, an in-service incurrence or aggravation of a disease or injury, and a nexus between the two.  See Shedden, 381 F.3d at 1167.  As reflected above, based on the June 2013 VA examination report, there was some ambiguity as to whether the Veteran had a diagnosis of chronic lumbar strain during the course of the appeal.  However, particularly when considering the January 2016 VA examination report, the weight of the evidence is against a finding that the Veteran has a current diagnosis of chronic lumbar strain.  As noted in the examination report, the Veteran had an acute incident of lumbar strain in 2007 after twisting his back while playing with his children, but based on physical examination of the Veteran and a review of his service- and post-service medical records, where was no support for any chronic lumbar strain concerns or patterns prior to 2007, or following the 2007 acute incident.  Thus, the issue of lumbar strain will not be further addressed.  

Nevertheless, given the Veteran's diagnoses of degenerative disc disease and degenerative joint disease of the lumbar spine, the Veteran has satisfied the Shedden element of a current disability.  

However, in general, a veteran seeking disability benefits must also establish an etiological connection between a disease or injury incurred in service and his current disability.  When considering the pertinent evidence in light of the above-noted legal authority, the Board finds that service connection is not warranted for the Veteran's current back disability, as the weight of the evidence is against a finding that his disability was caused by, or is otherwise etiologically related to, his active military service.  

Although the Veteran contends that his back disability manifested during, or is otherwise due to, active service, this assertion is inconsistent with other, more probative evidence of record, such as the above-noted VA examination reports and the Veteran's service treatment records.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

In opining that it was less likely than not that the Veteran's low back disability had its onset during, or was otherwise caused by, his active military service, the June 2013 examiner stressed that although there was radiographic evidence of degenerative disc and joint disease in 2011, neither condition was evident in X-rays taken in 2007.  As stressed by examiner, had the Veteran's reported in-service injuries led to degenerative disc and joint disease, there would likely be radiographic evidence of such in 2007.  The examiner added that her opinion was based on her examination of the Veteran, in addition to her experience reviewing hundreds of spine X-rays and MRIs pertaining to extreme injuries in young spines.  Given that the examiner relied on physical examination of the Veteran, the Veteran's reported history, and the examiner's medical knowledge and skill, the Board finds the examiner's opinion to be highly probative.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-01 (2008).  

In addition to the examiner's opinion, the Board finds significant that the Veteran denied a history of back trouble or pain in February 1991 and January 1996 reports of medical history, and in corresponding reports of medical examination, the Veteran's spine was clinically evaluated as normal.  Moreover, the passage of many years between discharge from active service and the lack of medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the trier of fact should consider evidence of a prolonged period without medical complaint along with all of the relevant facts and available evidence).  As noted by the January 2016 examiner, between discharge from service and 2007, when the Veteran was treated for acute lumbar strain after playing with children, there was no record of treatment for back pain.  In addition to the lack of noted treatment for a back condition between service and 2007, the Board finds compelling that at a May 1997 VA joints examination, the Veteran reported pain, locking, and popping associated with his knees, ankles, elbows, shoulders, and wrist, but he did not report back-related symptoms.  In summary, as the only competent medical evidence of record weighs against a finding that a nexus exists between an in-service disease or injury and the Veteran's back disability, the Board concludes that entitlement to service connection is not warranted on a direct basis.  

With respect to establishing service connection on a secondary basis, the weight of the evidence of record is also against a finding that the Veteran's low back disability was caused, or aggravated, by service-connected left knee disability, fibromyalgia, or chronic fatigue syndrome.  Although the Veteran has maintained that his low back disability might have been caused or aggravated by these service-connected disabilities, the Veteran's assertion is inconsistent with other, more probative evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  In this regard, the Board finds that the July 2012 and February 2016 VA examination reports offer the strongest and most persuasive evidence regarding the question of whether the Veteran's back disability was caused or aggravated by service-connected disability.  

In opining that it was less likely than not that the Veteran's low back disability was caused or aggravated by his left knee disability, the July 2012 examiner stressed that there was no evidence of antalgic gait.  The examiner referenced a medical article providing that pain does not inhibit normal motion directly and that deformity and weakness may result from one's attempts to attenuate pain though gait modification.  The examiner also provided that although the Veteran's knee gave out on occasion, there was no antalgic gait to affect his back condition and aggravate it.  The Board finds the examiner's opinion highly probative in that she relied on physical examination of the Veteran, her medical knowledge and skill, and relevant medical literature.  See, e.g., Nieves-Rodriguez, 22 Vet. App. at 300-01.  The Board notes that while the an October 2011 VA treatment record did note that the Veteran's gait was stiff and moderately antalgic, other VA examination reports of record, such as the April 2011 joints examination, June 2013 back examination, and February 2016 back examinations provide no indication that the Veteran exhibited abnormal gait.  As such, the Board despite this isolated discrepancy, the Board finds the examiner's opinion overall consistent with the record and highly probative, and there is no indication that an additional medical opinion is needed with respect to the claimed relationship between the Veteran's back and left knee disabilities.  

As reflected above, the February 2016 examiner opined that it was less likely than not that the Veteran's low back disability was caused or aggravated by chronic fatigue syndrome or fibromyalgia.  The examiner reasoned that there was no radiologic evidence that described chronic fatigue syndrome or fibromyalgia as being a cause for degenerative disc disease or degenerative joint disease.  Additionally, while the examiner acknowledged that there did appear to be some progression in the Veteran's symptoms, such as daily middle- and low-back soft tissue pain, such symptoms are commonly seen in lower back degenerative disc and joint disease and represent the natural progression of the degenerative conditions.  The examiner also noted that the Veteran's symptoms were improved with rest and over-the-counter Aleve, which is consistent with symptoms for degenerative disc and joint disease.  The Veteran did not require any aggressive medical attention, surgeries, or intense therapy, or pharmacotherapies for his degenerative disc and/or joint disease that would suggest an abnormal progression of the diseases.  The examiner also added that based on a review of the Veteran's medical records, there were no records implicating that his low back disability had been aggravated beyond its natural progression by chronic fatigue syndrome and/or fibromyalgia.  The Board finds the February 2016 examiner's opinions highly probative, as they are based on thorough back, chronic fatigue syndrome, and fibromyalgia examinations, in addition to the examiner's medical knowledge and skill.  See id.  

In reaching these conclusions, the Board has considered the Veteran's contentions and notes that there is no indication that the Veteran has medical training or expertise.  Thus, as a lay witness, the Veteran is competent to report on factors such as his medical history and observable symptomatology, such as pain.  See, e.g., Layno, 6 Vet. App. at 469-70 (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted").  Further, the Board does not doubt the Veteran's contention that he experiences pain in his back.  Nevertheless, determining the potential cause(s) of degenerative diseases of the spine and the possible relationship between degenerative diseases of the spine and other disabilities is beyond the scope of lay observation; thus, a determination as to the etiology of the Veteran's back disability requires specialized training.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board); Layno, 6 Vet. App. at 469-70.  As such, the Veteran's lay assertions do not constitute competent evidence concerning the etiology of his low back disability.  See 38 C.F.R. § 3.159(a)(1) ("Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.").  

Additionally, while the Board acknowledges the Veteran's reports that he has experienced back pain since the in-service incident involving tent poles, these reports are outweighed by other evidence of record, including the Veteran's own denial of a history of back problems in the February 1991 and January 1996 reports of medical history, and corresponding reports of medical examination indicating that the Veteran's spine was clinically evaluated as normal.  Additionally, there is no indication of back-related symptoms in a May 1997 VA joints examination report, which shows complaints of pain in the knees, ankles, elbows, shoulders, and wrist.  In addition, as stressed by the January 2016 examiner, between discharge from service and 2007, when the Veteran was treated for acute lumbar strain after playing with children, there was no record of treatment for back pain.  Thus, despite the Veteran's reports, the evidence of record weighs against a finding of continuity of symptomatology since service sufficient to establish entitlement to service connection.  See Caluza, 7 Vet. App. at 511; Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence can have greater probative value than inconsistent testimony provided by the claimant at a later date).  Moreover, as noted above, despite the Veteran's subjective reports of back pain since service, the June 2013 examiner opined that there was no nexus between his service and his current condition, and this opinion was based on relevant evidence of record, physical examination of the Veteran, and the examiner's medical knowledge and skill.  

Additionally, the Board notes that although the Veteran has pointed to the letters from Staff Sergeant C. Rose and Sergeant J. McClure as being demonstrative of physical limitations associated with his back during service, neither letter mentions the Veteran's back, and these letters were submitted in support of the Veteran's physical evaluation board pertaining to his left knee disability.  Moreover, none of the documents associated with the Veteran's physical evaluation board proceedings, including a statement from the Veteran himself, contain any notation of back-related symptoms.  As such, these letters have limited probative value and do not support a finding that the Veteran's back disability is related to service.  

In summary, the competent medical evidence of record weighs against a finding that a nexus exists between the Veteran's active duty service and his back disability, and it weighs against a finding that the Veteran's service-connected left knee, chronic fatigue syndrome, or fibromyalgia disabilities caused or aggravated his low back disability.  Additionally, presumptive service connection for the Veteran's low back disability is not warranted, as there is no evidence of arthritis of the back within a year of the Veteran's separation from service.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

IV.  Entitlement to a TDIU

The Veteran contends that he is unable to work due to multiple service-connected disabilities.  After a review of the record, the Board finds that entitlement to a TDIU is not warranted.  

	Legal Criteria

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15.  

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment.").  

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See §§ 38 C.F.R. 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  

Finally, a TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities. See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.  

	Factual Background

As set forth in his April 2011 TDIU application, in addition to various statements, including an August 2004 statement and his March 2012 VA Form 9, the Veteran maintains that his service-connected chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome (IBS), respiratory, and left knee disabilities prevent him from securing or following any substantially gainful occupation.  

In his TDIU application, the Veteran reported that he last worked full-time in 1996 and that he became too disabled to work in September 2003.  According to his application, he last worked for 10 hours per week as a self-employed graphic designer from January 2007 to November 2008, and he stopped performing this position due to his disabilities.  The Veteran stated that he had swine flu in 2008 and had bowel incontinence and fatigue issues ever since, which did not allow him to maintain his self-employment.  Based on the Veteran's application, his prior employment includes working approximately 20 hours per week as a graphic designer for a West Virginia University Technical College student organization from September 2000 to September 2003, and approximately 20 hours per week as a graphic designer at West Virginia University Technical College from September 1998 to September 2000.  According to the Veteran's application, he has a bachelor's degree in fine arts.  The Veteran indicated that he has attempted to obtain employment since becoming too disabled to work.  

The Veteran's service-connected disabilities include chronic fatigue syndrome, rated at 10 percent as of August 31, 2004, and 40 percent as of March 22, 2010; mild respiratory distress with shortness of breath and chronic cough, rated at 10 percent as of August 31, 2004, and 30 percent as of March 21, 2011; IBS with chronic diarrhea, rated at 30 percent as of June 18, 2012; fibromyalgia, rated at 20 percent as of August 31, 2004; torn medial meniscus of the left knee, rated at 10 percent as of July 17, 1996; dislocated semilunar cartilage of the left knee associated with torn medial meniscus of the left knee, rated at 20 percent as of August 31, 2004; arthritis of the left knee associated with torn medical meniscus of the left knee, rated at 10 percent as of August 31, 2004; and multiple lipomas, rated at 10 percent as of August 31, 2004.  The Veteran's combined evaluation for VA compensation purposes has been 60 percent since August 31, 2004; 80 percent since March 22, 2010; and 90 percent since June 18, 2012.  Given the Veteran's service-connected disabilities, their corresponding ratings, and his overall combined disability rating, his service-connected disabilities have met the percentage rating standards for a schedular TDIU since March 22, 2010, the date of the Veteran's informal claim for a TDIU.  See 38 C.F.R. § 4.16(a).  However, even though the Veteran meets the threshold requirement for obtaining a schedular TDIU as of this date, the Board must consider whether his service-connected disabilities preclude him from securing or following substantially gainful employment.  See 38 C.F.R. §§ 3.341, 4.16(a); see also Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

The Veteran was afforded VA general medical, joints, chronic fatigue, respiratory, skin, and fibromyalgia examinations in April 2011.  As set forth in the chronic fatigue syndrome examination report, the Veteran's reported symptoms included constant sore throat, generalized muscle aches, migratory joint pains, and sleep disturbance; frequent inability to concentrate, forgetfulness, and headaches; and occasional confusion and generalized weakness.  With respect to functional effects of the condition on the Veteran's daily activities, the examiner provided that the Veteran's chronic fatigue syndrome would prevent participating in sports and recreational activities; and it would moderately affect performing chores, shopping, exercise, and travelling.  It was noted to have no effect on activities such as feeding, bathing, dressing, toileting, and grooming.  The Veteran anticipated he would have problems in an occupational setting due to performing work slowly and feeling both fatigued and easily-confused.  

As for the Veteran's fibromyalgia, the examiner noted that the Veteran's current symptoms included trigger points, unexplained fatigue, sleep disturbance, headaches, diarrhea, constipation, abdominal cramps, abdominal bloating, anxiety, difficulty concentrating, and musculoskeletal symptoms, including widespread musculoskeletal pain, stiffness, muscle weakness, achiness, myalgia, arthralgia, and decreased exercise tolerance.  The examiner provided that the Veteran's fibromyalgia would prevent activities such as participating in sports and recreational activities; and it would moderately affect performing chores, shopping, exercise, and travelling.  It was noted to have no effect on activities such as feeding, bathing, dressing, toileting, and grooming.  With respect to occupational effects, the examiner noted that the Veteran reported needing to sleep ten to twelve hours per night, that he reported being slow and confused often, and that manual labor would be impossible due to pain.  The Veteran stated that he can work and has talent, but he is slower than everyone else, which causes difficulty.  

With respect to both chronic fatigue syndrome and fibromyalgia, the Veteran indicated that these were his most disabling conditions at the time of the examination because his fatigue was "pretty severe" and caused him to work more slowly.  He reported feeling forgetful and occasionally confused.  The examiner noted that although his reported level of fatigue and migratory arthralgia/myalgia was significant enough to prevent him from working in a manual or physical environment, he was certainly capable of working in a sedentary environment, such as in the field of graphic design.  The Veteran indicated that because he requires ten to twelve hours of sleep each night, it would be difficult for him to work an eight-hour shift.  The examiner added that these were not symptoms that she could quantify or objectively report on, but that based on his subjective reports, she opined that he would be able to do self-paced sedentary work, but no physically demanding work.  

Concerning the Veteran's left knee, the Veteran's reported symptoms included feeling grinding, popping, and pain that was worse when using stairs or walking on an incline or uneven surface.  The Veteran provided that it was painful to squat and that he experienced intermittent mild swelling.  The Veteran reported that he felt pain constantly but did not experience flare-ups.  Other noted subjective symptoms included giving way, instability, stiffness, weakness, decreased speed of joint motion, and weekly locking episodes.  The Veteran reported that he was only able to stand up to one hour and that he was only able to walk one- to three miles.  The Veteran's gait was normal; there was no other evidence indicating abnormal weight bearing.  On physical examination, the Veteran's knee was nontender, there was normal motion, no crepitus, and no heat or deformity.  There was no objective indication of clicks or snaps, grinding, instability, or patellar abnormality.  There was evidence of meniscus tear.  The Veteran's knee extension was normal, and there was some limitation of flexion.  There was objective evidence of pain on active motion.  An X-ray showed minimal narrowing of the medial aspect of the knee joint.  The Veteran's left knee disability was noted to have mild effects on daily activities such as chores, shopping, exercise, traveling, and driving.  It would prevent participating in sports and certain recreational activities.  With respect to effects on occupational activities, the examiner provided that a problem would only be anticipated if the Veteran had a job that involved certain manual labor. The examiner noted that the Veteran's functional limitations were similar to those known to be associated with meniscal injuries, including difficulty with squatting and climbing stairs.  The Veteran's treatment included a brace that he generally did not wear because it was uncomfortable, and limitation of activity.  

As for the Veteran's respiratory disability, the Veteran's reported symptoms included congestion in the chest, a productive cough that was worse in the morning but constant through the day, and occasionally feeling shortness of breath associated with a coughing spell or breathing chemicals in the air.  On physical examination, there was no evidence of abnormal breath sounds.  The examiner noted that he frequently cleared his throat during the examination and had an occasional superficial, non-productive cough during the examination.  A chest X-ray showed no infiltrate, atelectasis, or pleural effusion.  Based on a pulmonary function test, the Veteran's spirometry results were normal.  The examiner provided that the Veteran's respiratory disability would not have an effect on occupational activities but that it would affect daily activities due to the Veteran occasionally feeling shortness of breath and having to take a break as a result.  Specifically, the Veteran's functional limitations included difficulty when exposed to certain chemicals, soaps, detergents, and/or allergens causing coughing and shortness of breath.  The Veteran noted that his shortness of breath was partially reversible or controlled with inhaled medication.  

With respect to the Veteran's lipomas, the reported symptoms included lumps under the skin that were often painful.  On examination, there were several small lipomas on the chest and abdominal area.  The examiner noted that they did not affect any joint movement and were not disfiguring in any way.  The examiner did not suspect the Veteran's lipomas to cause any functional impairment or limitation.  

Upon consideration of the Veteran's chronic fatigue syndrome, respiratory disability, fibromyalgia, left knee disability, and lipomas, the examiner opined that the Veteran could perform work in a sedentary work environment.  The examiner noted that the Veteran was trained in a more sedentary field and that although he reported that his work is slow, he reitered several times that he had talent and desire to work, but needed help getting work.  The Veteran felt that he could not compete in the workplace due to his being slower and unemployed for so long.  The examiner added that she did not feel that any of his service-connected disabilities would specifically limit his ability to work as a graphic designer, but that he would likely be incapable of working in a physically-demanding capacity.  The examiner added that she based her opinion on interview and examination of the Veteran, in addition to common medical knowledge of patients' conditions and their respective limitations.  

An April 2011 VA surgery consult pertaining to the Veteran's skin notes that after evaluation of nearly forty small masses over the Veteran's back, abdomen, legs, and arms, which occasionally caused itching and mild pain, such itching and mild pain was not significant enough to interrupt activities of daily living.  

An April 2012 VA gastrointestinal consult included an assessment of functional diarrhea.  According to the treatment record, the Veteran had chronic diarrhea twice daily that was sometimes associated with abdominal cramps.  The treating provider wrote that the Veteran had a known problem with dairy products and was trying to limit his dairy intake.  

In July 2012, the Veteran was afforded a VA intestinal conditions examination pertaining to his IBS with chronic diarrhea.  The Veteran's symptoms included diarrhea that had improved some since the Veteran started a gluten- and wheat-free diet; alternating diarrhea and constipation; abdominal distention that was described as "bloating like the Hindenburg" on a frequent and daily basis; and near-constant nausea.  The Veteran was noted to have more or less constant abdominal distress.  In the twelve months preceding the examination, the Veteran had seven or more exacerbation of symptoms including "explosive" diarrhea, bloating, and cramping that sometimes caused him to bend over in pain.  There was no weight loss, malnutrition, serious complications, or other general health effects attributable to the Veteran's condition.  The Veteran had a history of benign polyps that were removed during a colonoscopy and that were noted to be related to his condition.  The examiner indicated that the Veteran's IBS impacted his ability to work due to instances of bowel incontinence, going to the bathroom "all the time," and constant pain that made it difficult to concentrate.  

At an April 2013 VA primary care treatment, the Veteran was noted to be doing well overall.  His breathing was "good"; there were no acute exacerbations of respiratory issues.  His IBS had calmed down significantly; he reported occasional diarrhea but mostly-formed stool, and he had diffuse lipomas.  

A June 2013 VA Gulf War examination report indicates that the Veteran reported difficulty falling and staying asleep; he admitted to dozing off while driving and watching television and stated he did not go to church or other venues were he could fall asleep outside of the home.  The Veteran indicated that he was using his inhaler at least once a day for his respiratory disability and that he had trouble clearing his throat on a daily basis.  The Veteran reported migraine headaches triggered by his service-connected respiratory disability, for which he took naproxen.  He stated these were accompanied by nausea, dizziness, and sensitivity to light and sound.  The Veteran reported having to go to bed in a darkened, quiet room and that he would usually awaken without a headache.  The examiner noted that the Veteran had lipomas that showed no sign of infection and that lipomas do not affect health status unless they have become infected.  

A May 2014 primary care treatment record notes usual bloating from IBS that was improved by avoiding dairy, but was worse with certain foods.  The primary care record noted recent abdominal pain that was probably associated with a kidney stone seen on CT-scan that had since resolved.  

A January 2015 memo from a VA vocational rehabilitation and employment officer indicates that the Veteran has never participated in vocational rehabilitation at VA and that therefore, there was no comprehensive evaluation concerning the Veteran.  She added that after reviewing the Veteran's medical information, current functional limitations, and past work experience, it appeared that he had successfully worked in the past without aggravation due to his disabilities.  She wrote that the Veteran was employed as a graphic designer and left this position due to his families' needs rather than a worsening of his disability condition.  She provided that the Veteran may be employable and may be appropriate for vocational rehabilitation services to assist him in obtaining the accommodations he would need in a work environment.  

The Veteran was afforded VA general medical, knee and lower leg conditions, intestinal conditions, fibromyalgia, respiratory conditions, chronic fatigue syndrome, and skin conditions examinations in February 2016.  With respect to the Veteran's chronic fatigue syndrome, he reported debilitating fatigue, generalized muscle aches or weakness, fatigue lasting 24 hours or longer after exercise, daily headaches resolved by sleep, migratory joint pains, decreased memory and concentration, and sleep disturbance.  The Veteran indicated that he sleeps ten to twelve hours per day and still experiences daily fatigue.  The Veteran provided that limitations associated with the condition included problems driving due to difficulty paying attention while driving due to feeling tired.  The Veteran was not currently taking medication for his chronic fatigue syndrome.  The examiner provided that the Veteran has had acute onset of chronic fatigue syndrome and that debilitating fatigue had reduced daily activity to less than 50 percent of pre-illness level for a duration of six months or longer.  However, the examiner provided that the Veteran's disability did not result in periods of incapacitation.  

Regarding the Veteran's fibromyalgia, the findings and symptoms associated with his disability were widespread muscle pain, fatigue, sleep disturbance, paresthesias, headache, depression, and irritable bowel symptoms.  The Veteran had noted tender points for pain, and the examiner noted that other pertinent complications of fibromyalgia included moderate physical impairments in occupations that require heavy lifting and strenuous exercise.  The examiner noted that both the Veteran's chronic fatigue syndrome and fibromyalgia impacted his ability work but added that it was difficult to determine the appropriate level of severity of limitations that exist between his chronic fatigue syndrome and fibromyalgia symptoms exclusively, as he reports nearly the same symptoms for both.  The examiner indicated that with both of these conditions, the Veteran is able to do light physical occupational activities and does not have sedentary occupational limitations.  

As for the Veteran's left knee disability, the Veteran reported left knee pain that caused functional impairment of pain with bending and twisting of the knee, and with climbing or descending stairs.  The Veteran described pain in the left knee joint as being mostly inside the knee and under the knee cap.  He reported occasional locking of the knee, which he attributed to him losing his balance and falling.  The Veteran reported no other symptoms of swelling, clicking, or popping.  The Veteran wore a knee brace intermittently, but he stated that he had not used it in over a year.  The examiner wrote that the Veteran did not require medical treatment in the past year.  The Veteran reported self-treating his knee condition with stretching at home and performing strengthening exercises from a physical therapy book.  The Veteran did not report flare-ups of his left knee condition.  The Veteran's left knee range of motion was normal, and while pain was noted on examination, it did not result in any functional loss.  Muscle strength testing was normal on both flexion and extension, and joint stability testing showed no instability.  The examiner provided that due to his left knee disability, the Veteran would be limited in occupations that require prolonged walking, climbing, and standing, but his disabilities would pose no sedentary limitations.   

Concerning the Veteran's respiratory disability, the Veteran reported good control of his breathing symptoms when using his medications as prescribed.  According to the examination report, the Veteran's medications included daily inhalational anti-inflammatory medication and intermittent inhalational bronchodilator therapy.  The Veteran had no asthma attacks with episodes of respiratory failure in the twelve months preceding the examination, and he did not have any physician visits for required care of exacerbations.  Pulmonary function testing was performed, and a CT-scan of the chest was normal.  The examiner opined that the Veteran's respiratory condition did not impact his ability to work, noting that the Veteran had good control of symptoms with medication usage.  

Regarding the Veteran's lipomas, he had several scattered lipomas on his arms, back, and neck without any significant changes.  The Veteran was not receiving treatment for this condition.  The examiner provided that there were no systemic manifestations due to the Veteran's lipomas and that he had not been treated with oral or topical medications in the year preceding the examination.  The examiner noted that the Veteran had a biopsy of his lipomas in 2004 but that no further treatment was required for benign or malignant neoplasm or metastases.  The examiner opined that the Veteran's lipomas did not impact his ability to work because benign skin lipomas do not cause any functional limitations.  

As for his IBS, the Veteran reported alternating episodes of constipation and diarrhea, in addition to frequent bloating and stomach pains.  The Veteran provided that his symptoms were improved by controlling his diet; specifically, he did not need to take any medications for his IBS in the year preceding the examination.  There was no nausea or vomiting, and according to a March 2015 colonoscopy, there was no evidence of inflammatory concerns or celiac.  The examiner added that medical records did not show any concerns for exacerbations or abdominal distress in the past year.  Continuous medication was not required for the Veteran's IBS.  The examiner indicated that the Veteran did not have episodes of bowel disturbance with abdominal distress or exacerbations or attacks of the condition, nor did he have weight loss attributable to his IBS.  The examiner did note that the Veteran had vitamin D and potassium deficiencies attributable to his IBS, for which he was taking vitamin D and potassium supplements.  The examiner opined that the Veteran's IBS did not impact his ability to work because the Veteran's IBS was mild and mostly controlled through home care and diet.  The examiner added that no medications were required in the year preceding the examination, and there were no encounters for any acute exacerbations of uncontrolled symptoms or distress.  

The examiner also offered opinions regarding the functional limitations posed by both the Veteran's service-connected and non-service connected conditions, which, according to the general medical examination report, included a low back condition, a left ankle sprain, internal hemorrhoids, vitamin D deficiency, and mild bilateral hip arthritis.  The examiner opined that when considering the Veteran's service-connected and non-service connected conditions, there were moderate work restrictions identified for occupations that would require moderate physical exertion, heavy lifting, climbing, crawling, prolonged walking, prolonged standing, excessive use of stairs, bending, and twisting of the back.  The examiner added that based on examination of the Veteran, a review of his health records and medications, the Veteran's reports, his prior education and training, and his situation at home, which included staying at home, taking care of his wife with multiple sclerosis and his children (ages nine and fourteen), and home schooling his children, there were no current medical conditions that would significantly limit the Veteran's ability to perform sedentary work, including light physical work.  

In a June 2004 statement from the Veteran's spouse, she noted that the Veteran's last part-time job was in 2003 and that his health has since deteriorated to the point that he is unable to work at all.  She wrote that the Veteran was only able to attend online classes because he was able to work on them on his own time and take frequent rest breaks.  She noted that the Veteran was frequently covered with skin eruptions from head to toe, and that he experienced pain in nearly every joint of his body on a daily basis.  She noted that in winter of 2002, the Veteran worked full-time at a temporary job for one week, which caused him to become ill and have extreme fatigue for several weeks afterward.  

In an August 2004 statement, the Veteran detailed his history of trying to find employment following active service and his decision to go back to school.  With respect to his work in graphic design, he described how at first, he was only able to work six hours per week due to fatigue, skin sores that took a long time to heal, rashes, breathing problems with inflamed sinuses, and migraine headaches, which would sometimes worsen depending on the amount of sleep he was able to get or chemicals that he came into contact with.  He noted that over time, his health began to improve and that he was eventually promoted and started working fifteen- to twenty hours per week; however, his health began to slide due to fumes associated with his neighbors' burning trash, which increased his breathing problems and caused problems with his immune system.  The Veteran also indicated that his performance suffered after September 11, 2001, as he experienced personal attacks.  He also wrote that his wife's multiple sclerosis became worse around this time.  He indicated that he could not go to school, perform his work, and take care of his wife, and he was constantly ill.  The Veteran noted being laid off from a job at a local design firm in 2003 after only a week of employment because he could not work enough hours or maintain the necessary pace.  He added that he had not worked since.  

In his February 2012 VA Form 9, the Veteran detailed how he had been trying hard to obtain suitable employment since leaving the Army in 1996, but has failed due to either being underemployed or unemployed for many years.  The Veteran noted that he was let go by his last employer due to service-connected disabilities in 2003 and that he "tried to go it alone" until he had swine flu in 2008, which "kicked the wind out of [him]," and he has not had any work since.  The Veteran noted that his chronic fatigue syndrome, fibromyalgia, IBS, and breathing problems made it impossible to do strenuous work.  The Veteran also indicated that his low back condition would make it difficult to perform sedentary work.  

When considering the Veteran's service-connected disabilities and their impact on his occupational functioning, the evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.  Although the Veteran has maintained that his service-connected disabilities prevent him from doing so, this assertion is inconsistent with other, more probative evidence of record.  See Caluza, 7 Vet. App. at 511.  In this regard, the Board finds that the VA examination reports, taken as a whole, offer the strongest and most persuasive evidence regarding the impact of the Veteran's service-connected disabilities on his occupational functioning.  

As documented above, the April 2011 examiner considered the Veteran's service-connected chronic fatigue syndrome, fibromyalgia, respiratory disability, left knee disability, and lipomas, and opined that although the Veteran would likely be incapable of working in a physically-demanding capacity, the Veteran was capable of performing sedentary work.  In rendering her opinion, the examiner considered factors such as the Veteran's reports that he required ten- to twelve hours per sleep each night, but added that based on his subjective reports, he should be able to perform self-paced sedentary work.  

The Board notes that although a July 2012 VA examination report indicates that the Veteran's IBS impacted his ability to work due to instances of bowel incontinence, going to the bathroom frequently, and constant pain that made concentrating difficult, his IBS was noted to have calmed down significantly by April 2013, when he reported occasional diarrhea and mostly-formed stool.  A May 2014 treatment record notes bloating associated with IBS that was improved by avoiding dairy.  Neither the April 2013 nor the May 2014 treatment record indicate the Veteran was having issues such as incontinence or constant pain.  

As reflected in the February 2016 VA examination reports, the Veteran's fibromyalgia and chronic fatigue syndrome impacted the Veteran's ability to work by imposing moderate physical impairments in occupations requiring heavy lifting and strenuous exercise.  The examiner noted that with both of these conditions, the Veteran was able to perform light physical occupational activities and did not have any sedentary occupational limitations.  The examiner provided that the Veteran's left knee would impact his ability to perform in occupations requiring prolonged waking, climbing, and standing, but it would not pose sedentary limitations.  The examiner indicated that the Veteran's IBS did not impact his ability to work because it was mild and mostly controlled through home care and diet.  The Board finds particularly compelling that even when considering non-service connected conditions, including a low back condition, a left ankle sprain, internal hemorrhoids, and bilateral hip arthritis, the examiner opined that there were only moderate work restrictions related to occupations that would require physical exertion, heavy lifting, climbing, crawling, prolonged walking or standing, excessive use of stairs, bending, and twisting.  In addition to relying on physical examination of the Veteran, the examiner considered the Veteran's health records and medications, his subjective reports, his prior education and training, and his home life.  The examiner noted that the Veteran took care of his wife with multiple sclerosis and his children, which included home schooling them.  

In light of the foregoing, particularly the VA medical opinions referenced above, the Board concludes that the most probative evidence of record weighs against a finding that the Veteran's service-connected disabilities preclude him from securing or following any substantially gainful employment.  Instead, when considering his service-connected disabilities, the record indicates that at a minimum, the Veteran would likely be able to perform sedentary work.  

The Board has also considered the Veteran's previous educational and work experience, including his degree in fine arts and his experience in graphic design.  The Board acknowledges that the record does not indicate that the Veteran ever secured or followed full-time employment in graphic design.  However, as noted by the April 2011 examiner, graphic design is a sedentary field in which the Veteran has experience, and the opinions of record that indicate the Veteran would be able to perform, at a minimum, sedentary work.  

The Board also acknowledges and credits the Veteran and his spouse's assertions that he is unable to work due to his service-connected disabilities.  However, the Veteran's contention that he is precluded from obtaining and engaging in any substantially gainful employment by reason of his service-connected disabilities is outweighed by other evidence of record, particularly, the findings of the VA examiners set forth above.  See Caluza, 7 Vet. App. at 511.  As detailed above, the medical opinions of record support a finding that the Veteran would not be precluded from performing all types of work; instead, he would likely be able to perform sedentary work.  Moreover, based on statements submitted in support of his claim, the Veteran has attributed his inability to work, at least in part, to other, non-service connected disabilities, such as his low back disability, as well as his familial responsibilities.  For instance, in his VA Form 9, the Veteran indicated that his chronic fatigue syndrome, fibromyalgia, IBS, and breathing problems made it impossible to do strenuous work, and when considering his back problems, which made it difficult to sit for long periods of time, he was unemployable.  However, with respect to entitlement to a TDIU, VA may only consider the effect of service-connected disabilities on one's ability to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16.  While the evidence of record, including the Veteran's statements, indicates that the Veteran's service-connected disabilities might affect his ability to engage in employment that would involve a certain degree of physical exertion, it weighs against a finding that service-connected disabilities alone would prevent him from obtaining and sustaining any kind of employment, including sedentary employment.  Accordingly, entitlement to a TDIU is not warranted.  

As the Veteran's service-connected disabilities have met the percentage rating standards for schedular TDIU throughout the course of his appeal, it is not necessary to refer his case to the Director of the Compensation and Pension Service for extra-schedular consideration.  See 38 C.F.R. § 4.16(a)-(b).  

The Board does not doubt that the Veteran's service-connected disabilities have some impact on his employability.  However, the 80 and 90 percent schedular evaluations that have been in effect during the course of the appeal contemplate significant industrial impairment resulting from his service-connected disabilities.  See 38 C.F.R. § 4.1.  In reviewing the evidence of record, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Entitlement to service connection for a back disability, diagnosed as degenerative disc disease and degenerative joint disease, is denied.  

Entitlement to a TDIU is denied.  



REMAND

The Veteran contends that he is entitled to non-service connected pension.  In addition to his service-connected disabilities, the Veteran maintains that various non-service connected conditions, such as his low back disability, acquired psychiatric disorder, and bilateral hip arthritis, contribute to rendering him permanently and totally disabled.  Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In March 2013, the Board remanded the Veteran's claim, in pertinent part, to afford the Veteran a VA examination to determine the nature and severity of all of his current physical and psychiatric disabilities and to obtain a medical opinion as to the effects of such disabilities on his employment.  Following the Board's remand, the Veteran was afforded a VA examination in June 2013.  However, as noted in the Board's February 2016 remand, the examiner did not address all of the Veteran's non-service connected disabilities, specifically, his depression.  As such, the Board remanded the Veteran's claim for the examiner to consider all of the Veteran's diagnosed disabilities.  

The Veteran was afforded a VA examination pertaining to his non-service connected back disability, as well as his service-connected conditions in February 2016.  As documented above, the examiner gave opinions as to the functional limitations posed by these disabilities and opined that there were no current medical conditions that would significantly limit his ability to perform a sedentary occupation, to include light physical occupations.  The examiner added that this opinion did not include his mental health issues and noted that limitations associated with the Veteran's mental issues were contained in a separate examination report.  

As set forth in a February 2016 VA PTSD examination report, the Veteran was given a diagnosis of adjustment disorder with other symptoms.  The examiner added that anger is referred to as anxiety sometimes and that a Beck's Depression Inventory administered in January 2015 indicated that the Veteran was reporting severe depression.  The Veteran's symptoms were noted to be depressed mood and anxiety.  The examiner provided that the Veteran's adjustment disorder caused occupational and social impairment due to mild or transient symptoms that decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  With respect to functional impairment, the examiner indicated that the Veteran would have no job-related difficulties secondary to his psychiatric disorder.  The examiner's rationale appeared to be that the Veteran has not worked since 2008 and was not seeking employment due to the need to take care of his family.  The examiner noted that there were some inconsistencies in the Veteran's reporting and in his records and that there may be questionable validity in diagnosing the Veteran's condition for disability compensation purposes.  The examiner did not specify any inconsistencies.  

Based on a review of the February 2016 examination reports, the Board finds that an additional medical opinion is warranted prior to adjudicating the Veteran's claim.  Specifically, it is unclear whether the February 2016 PTSD examiner relied only on the Veteran's unemployment and familial responsibilities when opining that the Veteran would have no job-related difficulties secondary to his mental health issues, particularly given that the Veteran's condition was noted to cause some occupational and social impairment.  Accordingly, on remand, the AOJ should obtain a clarifying medical opinion to determine the functional impact of the Veteran's non-service connected psychiatric disorder on his occupational and social functioning.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.	Obtain an addendum medical opinion from the examiner who conducted the February 2016 PTSD examination.  If this examiner is no longer available, obtain another opinion from an appropriate examiner that addresses the nature, extent, and severity of the Veteran's psychiatric disorder and provides opinions as to the effects of such on his occupational functioning.  The claims folder, including this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should be asked to respond to the following inquiry, and all findings should be set forth in detail:

What is the functional impairment on employability, given the Veteran's skills, training, and education, resulting from the Veteran's psychiatric disorder that is reasonably certain to continue throughout the Veteran's lifetime?  Specifically, the examiner should provide a full description of the effects, to include all associated limitations, of the Veteran's psychiatric disorder on daily and occupational activities, even if the Veteran is currently not working.  

In rendering an opinion, the examiner must consider that the Veteran reported that he worked 20 hours per week from September 1998 to September 2003, and 10 hours per week from January 2007 to November 2008 in graphic design.  

The examiner must provide reasons for each opinion given. If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered.  

2.	After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claim.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


